The venue will not be changed on the application of one defendant, where there are several defendants in a cause.Motion to change the venue from Clinton to Franklin. The defendants defend separately. Cleaveland has plead to issue, and Hutton has obtained an order enlarging the time to plead, and alone applies to change the venue. The plaintiff objects that one defendant cannot ask for a change of the venue, unless the other joins in the application. The objection was sustained, and the motion denied.